Matter of Henry v New York City Hous. Auth. (2014 NY Slip Op 07761)





Matter of Henry v New York City Hous. Auth.


2014 NY Slip Op 07761


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Mazzarelli, J.P., Sweeny, Moskowitz, Richter, Feinman, JJ.


13466 400524/13

[*1] In re O'Kima Henry, Petitioner-Respondent,
vNew York City Housing Authority, etc., Respondent-Appellant.


David I. Farber, New York (Seth E. Kramer of counsel), for appellant.
O'Kima Henry, respondent pro se.

Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about October 23, 2013, which, in an article 78 proceeding to annul respondent Housing Authority's termination of petitioner's public housing tenancy on the grounds of nondesirability, denied respondent's motion to dismiss the petition as barred by the statute of limitations, unanimously reversed, on the law, without costs, the cross motion granted, and the petition dismissed.
On March 23, 2013, petitioner pro se commenced this proceeding seeking to reverse respondent's June 11, 2012 denial of her application to vacate her default in appearing at a hearing on charges to terminate her tenancy. The denial constitutes a final and binding determination from which the four-month statute of limitations is measured (see Matter of Yarbough v Franco, 95 NY2d 342, 347 [2000]). Thus, this proceeding is time-barred (see CPLR 217[1]), leaving the court without discretion to address the merits of petitioner's underlying claims (see Matter of Thorton v New York City Hous. Auth., 100 AD3d 556, 557 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2014
CLERK